          Case 1:19-cv-02689-LLS Document 131 Filed 09/16/21 Page 1 of 3

                                                              Hogan Lovells US LLP
                                                              390 Madison Avenue
                                                              New York, NY 10017
                                                              T +1 212 918 3000
                                                              F +1 212 918 3100
                                                              www.hoganlovells.com

                                                              Matthew A. Ducharme
                                                              Senior Associate
                                                              T + 1 212 918 3734
                                                              Matthew.ducharme@hoganlovells.com


September 16, 2021

VIA ECF

Hon. Louis L. Stanton
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Dresser-Rand Company v. Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A.
        S.D.N.Y. Docket No. 1:19-cv-002689-LLS

Dear Judge Stanton:

         This firm represents defendant Petróleos de Venezuela, S.A. (“PDVSA”) in the above-
referenced action. We write to respectfully request a pre-motion conference in connection with
PDVSA’s anticipated motion to compel compliance with a trial subpoena for documents that are
directly relevant to the issues to be determined at the upcoming trial.

        On September 7, PDVSA served a trial subpoena on Dresser-Rand Company (“Dresser-
Rand”) for “[c]ommunications between Dresser-Rand and OFAC relating to payment under the
Dresser Note, or relating to the enforcement of a judgment” under Fed. R. Civ. P. 45. Counsel
for Dresser-Rand objected to the subpoena and refused to produce the documents sought by the
subpoena. The parties held a meet-and-confer call on September 14 during which PDVSA
withdrew the request for communications with OFAC relating to the enforcement of a judgment,
which Dresser-Rand had objected to as irrelevant. Despite this withdrawal, the parties were
unable to reach an agreement.

                                     Relevant Background

        Dresser-Rand initiated this action on February 26, 2019 with a Motion for Summary
Judgment in Lieu of Complaint. Given that posture, the Court held, on September 6, 2019, that,
in connection with the briefing of the motion for summary judgment, Defendants were limited to
discovery under Fed. R. Civ. P. 56(d) and were not entitled to discovery under Fed. R. Civ. P. 26.
(Dkt. Nos. 37; 58-1.)

          On February 11, 2020, the Court denied Dresser-Rand’s Motion for Summary Judgment
as to its claims against PDVSA, finding that “there are material issues of impossibility of payment
to prevent the entry of judgment as a matter of law against PDVSA.” (Dkt. No. 59 at 7.)

         Following the denial of summary judgment, the Court expanded the scope of discovery
available to PDVSA. On June 24, 2020 the Court held that PDVSA’s efforts to depose an agent
of Dresser-Rand and to issue subpoenas to third-party banks with information relevant to its
impossibility defense were “reasonable, relevant and proportional” discovery steps and allowed
them to proceed. (Dkt. No. 84 at 1.) On August 18, 2020, the Court allowed PDVSA to issue
letters of request to seek evidence from third-party banks located abroad. (Dkt. No. 87 at 1.) And


                                                 1
         Case 1:19-cv-02689-LLS Document 131 Filed 09/16/21 Page 2 of 3

on October 30, 2020, the Court ordered Dresser-Rand to produce documents related to Dresser-
Rand’s Novo Bank account, noting that this kind of directly relevant discovery is “just the kind of
discovery allowed by Rule 56(d), which also contemplates that an extension of time may be
required.” (Dkt. No. 101 at 2.)

              Dresser-Rand Must Comply with PDVSA’s Valid Trial Subpoena

         PDVSA’s September 7 subpoena is a permissible trial subpoena that seeks one narrow
category of documents that are highly relevant to this case. Rule 45 subpoenas “may be used
after the close of discovery for ‘trial preparation.’” Joseph P. Carroll Ltd. v. Baker, No. 09 CIV.
3174 SHS, 2012 WL 1232957, at *2 (S.D.N.Y. Apr. 12, 2012). Accordingly, parties may serve
such subpoenas to address last-minute trial needs like securing documents for the purposes of
memory refreshment, cross-examination, impeachment, or getting originals of documents where
copies were produced in discovery. Pasternak v. Dow Kim, No. 10 CIV. 5045 LTS JLC, 2013 WL
1729564, at *1, 3 (S.D.N.Y. Apr. 22, 2013).

          The hallmarks of a permissible trial subpoena are that it seeks a narrow category of
documents for use in trial, that it seeks documents that the requesting party was not previously
aware of, and that it is returnable to the courtroom on the date of trial. See Dodson v. CBS Broad.,
Inc., No. 02 CIV. 9270(KMW)(AJ), 2005 WL 3177723, at *1 (S.D.N.Y. Nov. 29, 2005) (finding that
subpoena was an untimely discovery subpoena because it sought 10 categories of documents
and was not returnable to the courtroom at the time of trial). In Carroll Ltd., for instance, the
plaintiff, ten months after the close of fact discovery, issued a subpoena commanding the
production of two transcripts of depositions taken in related cases. No. 09 CIV. 3174 SHS, 2012
WL 1232957, at *1–2. The plaintiff did not know about the depositions until shortly before he
issued the subpoena. Id. at *2. The court found that, even though it was returnable two weeks
before trial instead of at the time of trial, the subpoena was a permissible trial subpoena because
the plaintiff intended to use the transcripts to impeach the defendant’s credibility, not to seek
additional information. Id. Its limited scope also meant that it would not lead to additional
discovery or delay the trial. Id. at *3. By contrast, the subpoena in Revander v. Denman, which
sought “any and all records regarding the incarceration of the Plaintiff,” was “exactly the kind of
‘shotgun’ subpoena[] that should not be issued on the eve of trial.” No. 00 CIV. 1810 (RJH), 2004
WL 97693, at *2 (S.D.N.Y. Jan. 21, 2004).

        PDVSA’s September 7 subpoena commanding production of “[c]ommunications between
Dresser-Rand and OFAC relating to payment under the Dresser Note,” has all of the hallmarks of
a proper trial subpoena. It is extremely narrow in scope—PDVSA expects that the subpoena
would require production of no more than a small handful of responsive documents, if any.
Dresser-Rand has not asserted that the subpoena would cause it any undue burden. Further,
because any communications with OFAC could have occurred long after the completion of
discovery, PDVSA determined that a trial subpoena is the most efficient way to ensure that any
such communications are available for use at trial. Finally, the subpoena is returnable to the
Court on the first day of trial.

          The documents requested by the subpoena are critically important for the trial. A key
issue at trial will be whether OFAC would view the Note as “new debt” after the parties agreed to
extend the deadline for the third interest payment. Both parties’ experts agree that OFAC is in
the best position to resolve that issue, but there is currently a dearth of evidence on this point. In
fact, at present the only proffered evidence regarding OFAC’s stated position on which changes
to the terms of a preexisting debt agreement transform it into “new debt” are undocumented,
hearsay statements relied upon by Dresser-Rand’s expert, Stephanie Rice. In her deposition,
she said that her opinion was based on certain telephone calls with OFAC’s compliance
department in 2014 and 2017. It would be highly prejudicial for Dresser-Rand to introduce this
unreliable testimony while refusing to disclose whether it had any communications with OFAC
about that very subject.


                                                  2
         Case 1:19-cv-02689-LLS Document 131 Filed 09/16/21 Page 3 of 3


         Dresser-Rand objects to producing the highly-relevant requested documents because, it
argues, they are outside the scope of discovery permitted in this case. Dresser-Rand argues that
the Court established the outer bounds of discovery in its September 6, 2019 order denying
PDVSA’s request for certain discovery in connection with its opposition to Dresser-Rand’s motion
for summary judgment. Dresser’s argument ignores that, in the two years since the September
6, 2021 order, the Court found that there were questions of material fact on PDVSA’s impossibility
defense and, on multiple occasions, has permitted PDVSA to take “reasonable, relevant and
proportional” steps to develop facts related to its impossibility defense. (Dkt. Nos. 59, 84, 87, 101.)
Thus, the September 6, 2019 order does not preclude PDVSA from seeking this narrow category
of highly relevant documents.

                                            Conclusion

       For the foregoing reasons, PDVSA respectfully requests a pre-motion conference
concerning its anticipated motion to compel production of “[c]ommunications between Dresser-
Rand and OFAC relating to payment under the Dresser Note” or, in the alternative, permission to
proceed with making its motion.


Respectfully submitted,

/s/ Matthew A. Ducharme
Matthew A. Ducharme
Counsel for PDVSA




                                                   3
